DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 1, line 25, "user user" has been changed to --user--;
	              
	Claim 15, line 4, "a reservation associated a" has been changed to –a reservation associated with a--.
     line 6, "for first user characteristic" has been changed to –for a first user characteristic--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1
determining, based on a combination of the values of the one or more customized user outputs falling short of a predetermined threshold, a user recommendation output indicating one or more safety precautions corresponding to a neighborhood of the user; 
receiving an indication from the one or more computing devices that the user has completed performance of the user recommendation output;
transmitting, to the one or more user computing devices a message regarding a positive benefit based on the received indication of the completed performance of the user recommendation output.
Claims 2-8 are considered allowable based at least upon their dependence upon  claim 1.
For claim 9, the prior art fails to teach:
upon user completion of a reservation associated with a temporary residence location, determining based on sensor data of a user, a customized user output for the first user characteristic and a customized user output for a second user characteristic, wherein the first user characteristic corresponds to a first customized value assigned by a first machine learning dataset and the second user characteristic corresponds to a second customized value assigned by a second machine learning dataset;
transmitting, to the one or more user computing devices a message regarding a positive benefit based on the indication of the completed performance of the user recommendation output.
Claims 10-14
For claim 15, the prior art fails to teach:
upon user completion of a reservation associated with a temporary residence location, determining, based on sensor data of a user, a customized user output for a first user characteristic  and a customized user output for a second user characteristic, wherein the first user characteristic corresponds to a first customized value assigned by a first machine learning dataset and the second user characteristic corresponds to a second customized value assigned by a second machine learning dataset;
transmitting, to the one or more user computing devices a message regarding a positive benefit based on the indication of the completed performance of the user recommendation output.
Claims 16-20 are considered allowable based at least upon their dependence of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849